SULLIVAN, C. J.
This is a motion to strike out the statement and dismiss the appeals. The appeals are from the judgment and from the order denying a new trial.
The transcript contains what purports to be a statement on motion for a new trial, which statement has not been settled by the judge but merely certified by the respective attorneys.
Section 4441, Revised Statutes, requires the statement to be settled and signed by the judge or referee. As that was not done, the statement must be stricken from the transcript. This disposes of the appeal from the order denying a new trial as that appeal is based on said statement.
There appearing no error on the face of the record the judg-' ment must be affirmed, and it is so ordered.
Costs are rewarded to respondent.
Stockslager and Ailshie, JJ., concur.